Case 4:19-cv-00082-JHM-HBB Document 1 Filed 07/15/19 Page 1 of 5 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   AT OWENSBORO

                                 (FILED ELECTRONICALLY)


                  4:19-CV-82-JHM
CIVIL ACTION NO. ________________________

UNITED STATES OF AMERICA                                                           PLAINTIFF

vs.

CLINTON D. GIPSON, SR.                                                         DEFENDANTS
410 Bass Hill Road
Nortonville, Kentucky 42442-9591

SHARON C. GIPSON
325 Race Street
Madisonville, Kentucky 42431-2449

BENEFICIAL KENTUCKY, INC.
SERVE: Lloyd & McDaniel, PLC
Attorney for Judgment Creditor
POB 23200
Louisville, Kentucky 40223-0220

ALLIANCE RESOURCE PROPERTIES LLC
SERVE: Cogency Global Inc., Registered Agent
828 Lane Allen Road
Suite 219
Lexington, KY 40504


                            COMPLAINT FOR FORECLOSURE


       Plaintiff, the United States of America, states as follows:

       1.     This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”).
Case 4:19-cv-00082-JHM-HBB Document 1 Filed 07/15/19 Page 2 of 5 PageID #: 2




       2.      Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.

       3.      RHS is the holder of a promissory note (“the Note”) executed for value on

September 27, 2004 by Defendants Clinton D. Gipson, Sr. (also known as Clinton Dale

Gipson) and Sharon C. Gipson (“the Borrowers”). The principal amount of the Note was

$113,500.00, bearing interest at the rate of 6.375 percent per annum, and payable in monthly

installments as specified in the Note. A copy of the Note is attached as Exhibit A and

incorporated by reference as if set forth fully herein.

       4.      The Note is secured by a Real Estate Mortgage (the “Mortgage”) recorded on

September 27, 2004, in Mortgage Book 785, Page 161, in the Office of the Clerk of Hopkins

County, Kentucky. Through the Mortgage, the Borrowers granted RHS a first mortgage lien

against the real property including all improvements, fixtures and appurtenances thereto at 2119

Antioch Church Road, Madisonville, Hopkins County, Kentucky (the “Property”) and described

in more detail in the Mortgage. A copy of the Mortgage is attached as Exhibit B and

incorporated by reference as if set forth fully herein.

       5.      To receive subsidies on the loan, the Borrowers signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to the Borrowers by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit C and incorporated by reference as if set forth fully herein.

       6.      The Borrowers have defaulted on the Note and Mortgage by failing to make

payments when due.

       7.      RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other


                                                   2
Case 4:19-cv-00082-JHM-HBB Document 1 Filed 07/15/19 Page 3 of 5 PageID #: 3




sums due under the loan documents, to be due and payable. Further, RHS sent notice to the

Borrowers of the default and acceleration of the loan.

          8.    In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

          9.    The unpaid principal balance on the Note is $89,279.92 with accrued interest of

$6,861.13 through June 11, 2019 with a total subsidy granted of $26,761.92, late charges in the

amount of $82.68, and fees assessed of $2,969.03, for a total unpaid balance of $125,954.68 as

of June 11, 2019. Interest is accruing on the unpaid principal balance at the rate of $16.1043 per

day after June 11, 2019.

          10.   The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

          11.   Defendant Beneficial Kentucky, Inc. may claim an interest in the Property by

virtue of a Notice of Judgment Lien recorded on May 20, 2009 in Encumbrance Book 81, Page

697 in the Hopkins County Clerk's Office, a copy of which is attached as Exhibit D. The

interest of this Defendant is inferior in rank and subordinate in priority to the first mortgage lien

on the Property in favor of RHS, and the Plaintiff calls upon this Defendant to come forth and

assert its interest in or claim upon the Property, if any, and offer proof thereof, or be forever

barred.

          12.   Defendant Alliance Resource Properies LLC may claim an interest in the

Property by virtue of a Memorandum of Coal Lease Agreement entered into with Clinton D.

Gipson and Sharon K. Gipson on or about July 19, 2017, a copy of which is attached as Exhibit

E. The interest of this Defendant is inferior in rank and subordinate in priority to the first

mortgage lien on the Property in favor of RHS, and the Plaintiff calls upon this Defendant to
                                                  3
Case 4:19-cv-00082-JHM-HBB Document 1 Filed 07/15/19 Page 4 of 5 PageID #: 4




come forth and assert its interest in or claim upon the Property, if any, and offer proof thereof, or

be forever barred. Plaintiff seeks an order extinguishing this lease so that the Property may be

sold free and clear of any claims by this Defendant.

        13.       There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

        WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

        a.        Judgment against the interests of the Borrowers in the Property in the principal

amount of $89,279.92, plus $6,861.13 interest as of June 11, 2019, and $26,761.92 for

reimbursement of interest credits, late charges in the amount of $82.68, and fees assessed of

$2,969.03, for a total unpaid balance due of $125,954.68 as of June 11, 2019, with interest

accruing at the daily rate of $16.1043 from June 11, 2019, until the date of entry of judgment,

and interest thereafter according to law, plus any additional costs, disbursements and expenses

advanced by the United States;

        b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

        c.        That the United States' lien be enforced and the Property be sold in accordance

with Title 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record,

but free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;
                                                    4
Case 4:19-cv-00082-JHM-HBB Document 1 Filed 07/15/19 Page 5 of 5 PageID #: 5




        e.   An order extinguishing the Memorandum of Coal Lease Agreement with Alliance

Resource Properties LLC;

        f.   That the Property be adjudged indivisible and be sold as a whole; and

        g.   That the United States receive any and all other lawful relief to which it may be

entitled.


                                           UNITED STATES OF AMERICA

                                           RUSSELL M. COLEMAN
                                           United States Attorney


                                           s/ William F. Campbell
                                           William F. Campbell
                                           Katherine A. Bell
                                           Assistant United States Attorneys
                                           717 West Broadway
                                           Louisville, Kentucky 40202
                                           Phone: 502/582-5911
                                           Fax: 502/625-7110
                                           bill.campbell@usdoj.gov
                                           Katherine.bell@usdoj.gov




                                              5
                  Case 4:19-cv-00082-JHM-HBB Document 1-1 Filed 07/15/19 Page 1 of 1 PageID #: 6


OJS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            CLINTON D. GIPSON, SR., ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             HOPKINS
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
’        U.S. Government                 ’ 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1     ’ 1     Incorporated or Principal Place      ’ 4 ’4
                                                                                                                                                    of Business In This State

’2       U.S. Government                 ’ 4 Diversity                                               Citizen of Another State      ’ 2       ’ 2    Incorporated and Principal Place     ’ 5      ’ 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       ’ 3       ’ 3    Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            ’ 610 Agriculture                ’ 422 Appeal 28 USC 158          ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -       ’ 620 Other Food & Drug          ’ 423 Withdrawal                 ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product              Med. Malpractice         ’ 625 Drug Related Seizure              28 USC 157                ’   430 Banks and Banking
’   140 Negotiable Instrument                Liability                 ’ 365 Personal Injury -              of Property 21 USC 881                                     ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &              Product Liability        ’   630 Liquor Laws                   PROPERTY RIGHTS             ’   460 Deportation
       & Enforcement of Judgment             Slander                   ’ 368 Asbestos Personal       ’   640 R.R. & Truck             ’ 820 Copyrights                 ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’            Injury Product           ’   650 Airline Regs.            ’ 830 Patent                            Corrupt Organizations
’   152 Recovery of Defaulted                Liability                      Liability                ’   660 Occupational             ’ 840 Trademark                  ’   480 Consumer Credit
       Student Loans                 ’    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              ’   490 Cable/Sat TV
       (Excl. Veterans)              ’    345 Marine Product           ’ 370 Other Fraud             ’   690 Other                                                     ’   810 Selective Service
’   153 Recovery of Overpayment              Liability                 ’ 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal          ’   710 Fair Labor Standards     ’ 861 HIA (1395ff)                      Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                 Property Damage                 Act                       ’ 862 Black Lung (923)           ’   875 Customer Challenge
’   190 Other Contract                       Product Liability         ’ 385 Property Damage         ’   720 Labor/Mgmt. Relations    ’ 863 DIWC/DIWW (405(g))                12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                Product Liability        ’   730 Labor/Mgmt.Reporting     ’ 864 SSID Title XVI             ’   890 Other Statutory Actions
’   196 Franchise                            Injury                                                         & Disclosure Act          ’ 865 RSI (405(g))               ’   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           ’   740 Railway Labor Act          FEDERAL TAX SUITS              ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate       ’   790 Other Labor Litigation   ’ 870 Taxes (U.S. Plaintiff      ’   893 Environmental Matters
✔
’   220 Foreclosure                  ’    442 Employment                      Sentence               ’   791 Empl. Ret. Inc.               or Defendant)               ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                     Habeas Corpus:                   Security Act              ’ 871 IRS—Third Party            ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’   530 General                                                     26 USC 7609                        Act
’   245 Tort Product Liability       ’    444 Welfare                  ’   535 Death Penalty                                                                           ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                ’   550 Civil Rights                                                                                   to Justice
                                     ’    446 Amer. w/Disabilities -   ’   555 Prison Condition                                                                        ’   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     ’    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
’        Original        ’ 2    Removed from          ’ 3 Remanded from             ’ 4 Reinstated or ’ 5 Transferred          from
                                                                                                                  another district    ’ 6 Multidistrict                      ’ 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           ’    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $125,954.68                              JURY DEMAND:         ’ Yes     ’✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

7/15/2019                                                                    s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
       Case 4:19-cv-00082-JHM-HBB Document 1-2 Filed 07/15/19 Page 1 of 3 PageID #: 7

       Form FmHA 1940-16
       (Rgv,,10€6)




                                                             PROMISSORY NOTE


      Type of Loan SECTIoN 502                                                              LoanNo.lG
      Dato:-gE@i3,-lg9!
                                                         2119 Antioch Church         Rd
                                                                (Property Addtega)


                                    .{anron                     lloPking       .,     ,Kent-gqFy
                                                       --,
                                                    Townf                                    lStst€l
                                         {City or                       lCountyl



      BORROWER.S PROMISE TO PAY. ln raturn for a loan that I havc receivad, I promiee to pey to the order of the Unlted
      state8ofAmerica,actingthrou9hthoRuralHousingSarvice(anditssuccossors)(,,Gov6]nment..)$..lfiJ%
      (this amount is called "Princlpal"), plus intcrest.

      INTERESi. lnterest will be charged on the unpaid principal until the full amount of the principal has been paid. I will
      pay intereq! at a yearly rstc of e .ffs %.The interest rata requirad by this soctlon i5 tho rate I will pay both before
      and after airy default dorcribed bclow.

      PAYMENTS. I agree to pay principal and interost uslng one of two alternatives indicated below:
                                                                                                         Deceuiber 29        20O&
fl6 @!.      principal end interest paymenti shall be temporarily   defenad.   The  intarest accrued   to   aENIESrgf       ,iO0O6
Yrlr-snatl be added to the principal. The new principal and later accrued i4terest shall be payable in 392,". -rcgular
 )L[amortized installments on tho date indicated in the box below. I authorizo the Governmcnt to ont€r the amount of
      such new principat+rei., t 113r55M                ., and the amount of such reguler
                                                                                              instaltm€nts in the box below when
      such amounts have Oeen dilffiineO. t agree to   pay   principal and interest in installments   ae Indicated in the box below.

      E [.    payments shall not be deferred. I agree to pay prlncipal and interest       in--installmonts          as indicated in
     the box below.

             pay principaa and lntcra*t by                ov6ry                    Jarruary
      I will make my montHy p?ymant on        tht     of oach month beginning on !!!mmlgEfr+089 and continuing
      for 391 months, I will make these parmonts 6vsry month until I havo patd all of the principal and interest and any
      otnEf-cnarges describsd below that t may owe under this note, My monthly paymcnts will be applied to interest
      before prinlipal. y on-SSlgber31?03't -,, t still owe amounts under this noto, I will pay tho0e amounts in full on
                                     *morurity date.'
      that date, which ls caflad the
      My monthly paymont willbs t-@,rEE                  . I will make my monthly paymsnt at the post office
                                                                        or a diflerent                 the Govarnment.

     pRlNClpAL ADVANCES. ll the antiro principal amount of tha loan ls not advancod ot the time of loan olosing, the
     unadvanced balance of the loan will be advanced at my requeit provlded the Governmcnt agreeE to tha 6dvonce. The
     GovernmGnt muSt make th6 advanco provided the advance ls requested for an authorized purpose. lnterest shall
     accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
     below. I authorize the Government to enter the amount and date of such edvance on the Fecord of Advancaa.

     HOUSING ACT OF 1949. This promissory note is mada pursuant to title V of the Housing Act of 1949. lt is for the
     type of loan indicated in the "Type of Loan" blook at the top of thas noto. ThiS note shall be subiect to the presenl
     rogulationc of the Government and to its future regulations not inconsistent with tho expross provisions of this note.




                                                                                                       Bhi
Case 4:19-cv-00082-JHM-HBB Document 1-2 Filed 07/15/19 Page 2 of 3 PageID #: 8
                                                                                    the end of t5
                         has not raceived the fullamount of any mdnlhly pEym:l-t by
              ,,6ES. lf the Government
           -thed6toitisdUe,lwillpaya|atecharge.rne",ountoftho.charg€YI!!:.%-.93rcentofmv
                             inrire".. I will pay this charse promptlv, bui onlv once on eech late pavm6nt'
           ;rffi}];;n*iJi'*o
                               pREpAy. I have tho right to mako psymsnrE of principsl ot any time b8for6 thsy ats due'' A
          ,owER'S RIGHT TO
                                            u "prqfryfnont" When I rnlke a pr6payment' I will tall the Gorrtrnment
                                                                                                                        in
 .     ,flent of prinClpal only is known .,
     iting that I am rnsklng a prcpayment'
                                                                     p.ying {ny  pmrlyrnant chargi€' The Gsvarfin8nt will
      I moy rnake a full pr6paymont or pertht prcprynwlt wltluut
uce alt ql rny prGpa$nm11 to n duos        tr,cl r#unt  of prtnclpsi   tffi i oria irniut thlc Note. lf t maka a Fartlal
                                                                                 msnthly p.Yn'Iant unlese tht Gowntment
pr0paym6nt, grrre wifi';*rii.r,ow ,1ttn dua datr or in *rt irnouilt ol rnv
                                        prsp+yrrranu.ndl-h, appliad io *y loan in aocondance with the oowrnmont's
agroio in writing to fiori alwrq€o,                                         thc payment'
,igrlrtior,o ana isEormrtirrg procrarrm in sfisci on ths dara of recelpt of

ASEIGNMENT OF NOTE. I md8rstand and agree
                                                 that the Gover$fxnt may at any tlme T{gn ttss nolo. without my
                                                         my payinsnts to tho ardgnee ol tha noto and in such case
conSsnt. lf th€ Governr"nt **tgtt, the note I will make
the term 'Gov€rnment' will mean tha asrignee'
                                                                         that I am unable to obtaln sufficient credit from
cREDtr ELSEWHERE CEHTlFlcATloN, I certify to the Governmont
                                                               for   which the Government is giving me this loan'
othor sourcos at reasonabla rates and terms torirre
                                                      purposos

                                                                              borrowing from the Governmcnt will only be
usE cERTlFlcATloN. I ocrtily to the Government that the funds I am
used for purposes authorized by tho Government'

TEASE OB SAIE Or PROPERTY" lf drr-proForty
                                                   oonst uctod' irnPtuvtd. pnT :t**'-or*reflnanced uuith thb han ic tll
leassd or ranrod win an opiion to pwchaailzi
                                                  n"r.o or rcntod withoui opfon to Purchasa for 3 yeart or longar' or
                                  qolweved, rrciunuarv or lnvolunurllY, thc bowmmcnt fiEy st tts option d*lara thc
{3} ig eoldror tltte fa othcMcs
                                                                and ilil8bls. rt-u*i hrppone" I wlll haw ,o irnmedhiely
anfire romaintng unpdd bctgrog of rh€ ban Imnndtaidy au6
pay off the entirc loan'
                                          pRtvATE cREDtr. agreg to irariodlcat! ycvtde the Governmont with
RE.,IBEMENT To REF1NANSE \rvtrH                                  I
informatlon the Govcrnmsnt requasti auout my flnanclal
                                                           situation] lf the dowrnmcnt deterrrlnos that I can gct a loan
                                                          rusn E! a 0ant or s orodlt union, at roalonabh fatot 8nd tsnnE
frorn a rerpon$blo tooperailvo or Ffivats or;dii au.rrua,
                                        govsrrsrffif* Pqumt, I wiNt rypry for gd TTf a loan kt t suflloisrt amowtt
for rtn{lar Furpory ;fi;l;r,t. it Ut
                                                           io *y             ivfio rignd $ta nota punuafit to oectinn E02
ro psy tf{a norc in r,Jr: lii"-ri,*i*r"uoor m rpprv                "orrerr;
; id d;rt"g A.t of 1949 ta 6omponegt0 lar my lact of ;$aYmoilt a6llty'
                                                                    (rsoapture) of subsldy granted in the form of payment
suBslDy REPAYMENT AGBEEMENT. I agree to the repayment
assistance under the Governrnsnt's regulations'
                                                            providonr of the p*rgrrphs entitrad "credit Eleawhere
cREDrr gAt-E To firot{pFoeB rr BoFfiovt ER. T!".                           do not ryply if thls losn is cleseilied as a
Cartiffcation, rd 'doqu,*n*t rp lfefinon;wnfr *rvlts 9ry:{
n*ptegt m toan p*rruantto s6tlon 602 of thc Hot'ping Aot of 1949'
                                                   monthly pavm€nt oo tho.dato lt is &la. I will be in dofault' lt am in
                                                                                                                      I
DEFAULT, lf I do not pay tho fidi amount oI asch                                      pay tha overdue   amount   by a certain
drfault the Gov€rnmcnt m8y Eend me a wrltttn notice telling m* thst
                                                                          if I do not
                                                       pay  thi futl anount    ol rhc unpdd  prlncipal. Ellthe interest that I
date. tho Government may require ,n" to imm.diately
                                                     occrue on past duo prlncipal sd intoroet' Evm-lta * a-tirns        when
ow€, and any lato oherges. lnteraat will contlnua to
I am in dcfault, gtc Gjvonrnant 6lo6s not;d*       rfl6  to pay.rirrrnsoiqtaiy as'dttcribiln fio precodlng uarrl$lcs, the
                                                          aefsult at 0 letor tats. lt tha Governmffit haf mqulr*d mr to
Govamment will still hatn tho rtght to oo to u t a* h
                                                                wiil haw rhe right to be paid bsck by me for ail of its
imrnedraury pay in ft.dr ar dsrcrrbod "aoro, tr,e oowrnment
                                                        to tho oxtont not prohiblt€d by apflicabk law' Those expensos
cs*ts snd exp6fi3o8 a, *faarl6 ttric pmnrdisofy notr
incfurdo, for sxarnpls, rgalonabh tttorney'c {eea'




                                                              2
                                                                                               Account * {:
  Case 4:19-cv-00082-JHM-HBB Document 1-2 Filed 07/15/19 Page 3 of 3 PageID #: 9
                                                                                                 :o me undor thls noto will
           UnlessaPplicablolawrequires,oitt",",'t*thoo,anynoticethatmugibegivent            listed above or at a difforent
                       i, or'iir""ifi;g ii uv first class mail to me at the'prop"nv "JOt""s
    .l,lgivetheGovernmentanofice31.Y;{:::.r:i:.**,l;i:"'1.i.l#"J":t3",ffi'
       . oy,detivering


    #}:I*r';';i'#1 ;iT;, Tl .'si'T:iliT#
   ' diltarent addrers.
                                                                                      thisiote, slch    por$on is fully and
                   pEHgoNg uNo6H THIS NOTE' rf more than one p6-rson signe
 rSLl€ATrONg OF                                            this no,",'i*ilrfrin-I.rr"",,*   ro pav rh6 ftrll amount owed'
porconefly ohsgeted     r""n E[ o( y.lrjn1sas made in note i" iir"                     do there thinga. ?rre Govsrnment
                                                      of this
Any psraon $rho ie e',gu*ntof,
                      -rnoer      "urry,-:._,:;;;r"er p"*o" inoioi,o,irri   ildi*t t
                                                                          "6risatsdto   of rs togettter' Thie msans thtt
may aniorcE  tt ,ur,t         this nou  ag."in"ii*t,                                       tenn
                                                                                                iBorrowsrn shall r'fer to
                         ,"qur*a  ,o pay att oi the a,riount, qwcd "nJir this noto. The
any ons ol  u* nray uo
each person signing this not€'
                                                                                                                  notica of
                                                                        mtu lnaive fia rightt of preeontrnent and
wAlvERS. I and any othcr pa$on
                                 oP. !1' .'Hb',rirys         $tt   t!i'
                                                             Govcryr;t t" damand psyilFnt of flfiounts
                                                                                                           dus' "Notios of
          *prosorrnorrt" rnuns q,u rphlb;rq;;a tno                                                       due haw not bEen
dishonor.
                                          t, aourliili.n     giuu nodi to oil,"ibrd* that arrounta
diihonor, maans &6 rtgtrt to r'quir*
pald'

ffi         fffi ffi#fi'ffi.ffiffi:-:llol|
                                              !o end rrutrrul financhl

                                                                 ,egrtedont. ? c'F'R' part 3017'
                                                                                                  *'
                                                                       llrformdon in connecthrr wlrlr my loan
                                                                                                              psicadon
                                                                                                       or ruture {edorar

*l0lbrE    urdrr drc D.purrE t lgl*HrJfid""r-r,
                                     "t


                                                                                                                      Soal
                                                      Seal
                          Borrower




                                                                                  Account    *, O*
Case 4:19-cv-00082-JHM-HBB Document 1-3 Filed 07/15/19 Page 1 of 6 PageID #: 10




                                                                                                           Bood!fl-mssl(ol
                                                              sp.(. Abouc Tth Lim Fgr   f,otdi0t Drhl
       Form RD355G14 KY                                                                                                  Form Approved
                                                                                                                         OMR No.0575-01?2
       (E.ee)
                                                   United States Departnent of Agriculture
                                                           Rural Housing Service

                                               MORTGAGE FOR KENTUCKY
      THIS MORTGAGE ("security lnstrumen!") is made on $ostgllbE*' Zl          ' 2@4 '                                              lDetrl
      The mortgagor       it clinton D. GtIEdtr ![. alrd s?tarqrd-GiPsnr Err.i€d                                           (,,tJorrowcr,,),
                                                                                         thc Rurol I{ousi6g .$*rvicc or nrcpessor  rgcncy.
      This Securify Insfgmcfl is glvctl to fts UnitGd Storcs of America acting_ lhrou-gh
                                                                                                                                    Cuntu.
      t;nited S6rcs Ornslm"nr oFf*iiculurc ("l.cfldcd). rvhosc atltlress is hural [ousing Service, c/o Cmtraliz.ed $crvicing
                                                          66EE9. Sl' Luuis. Missouri   (r3166.
      United Sutes Deiorrrnen: of Agriculture   P.O. Box

                                                                                                       (hcrcin.e ollcctively callcd
      Bo*ous. is indchcd to Lcrdcr under rhr rollgynng pmmissory notcs and/or uss-umpion, agreuncnls     rvilh 1lt0 l'ull debl. it'ttot
      ;plGT $tl,ii f,r* norn u*uuroi ol ,ii**cd    hy Etirrowcr and which providc for inonthly p{yn*-nl$
      poia   uhhr,   dut orrd payahlo or thc mouriry dttc:

                                                          PdoclFal AmouFt                                  Ulsrurit:r   Dlts
                                                                                                         gcffiamsr 27, x}37
                          n, ffii,                     $I'I3rflX,.m
             sccurity lnslrument securqs to l.cndsr': .(a) thc rcpaymcl.gf ll'c dcbt evirlenccd !I 3:|.lltj^Yiil lllt::::.Tl-'!l
                   ;j';;#;r;il;;oiit,       not* (b)'rhc psy;dt of ull other sums. wilh intercst itdvonccd unrlcr paragraph 7 to.protect
                                                                                                                                              :T::|;
           ?ffiffi.c*;;i
                 :rty covercd il-iN1.su:;iitl    in';tr.,:
                              by lhis seriurtty ln$lrutn€nl: (crme      pgrlolmollc€ (]l D(Jrrowsts cuYsrrtrrr.s qrru rBrLvl.ret!'r v'rYr
                                                                tc)the.perfomT*:.'{      l-t1l':"1:',"":fTy':,lll1, 1*::'ff1.:'"ji::'l^':X:
                i;-ilffi;;"d'd;l{;l;:;; tiiirri {g li72{g) recapiurc of irny paymcnt assistancp and subsirly rvhich mav be granlcd to thc
                                                                 y.tlg.ga' ,Io' thi:3u81.:Llojlu'u"' does hcrcbv rnor'srse'
                 U rh. i;.4;; iurru*.r to 12 u..ls 9piopgrtv b-Co1"d                                                                             Bronr'
           ffi;;il L;;;ie'roio*ing       describcd                   in thc Countv of rcpkins
                                                        statc df Kcntucky
                                                          ,
     c,
     z
     a
     E
     o                                               see       *tM               Etttibit           A
     cl
      ua




      which has the address of        2119 ,urttpcit Cfnrch                  bad                        ildieanville
                                                          lStroctl                                                      lCitYl

       Kcntucky           42431 lzrPl                     ("Property Address");

             TOGETHER WITH           tll $s irnprovcme0b now or hersn-fter BrBctGd on llrc fruFfiY: attd, dl                             cilsement&


      ffi HffitimyrulyllliiliXill,imm;gH-l'ilIffif#i*1;.,i,'fiTuilll,l?,1,ffitllii'lil[
      "Property,"
                                                      is larvfully *ciscd of thc o$alc ltereb; convcyed rnd lras.the right
             O$RROWER COVnNANTS that Borrorvcr piopr..rii
                        ,h"'i;;il;;ii"iirir'riioi ore            is uniniun'bsrcd. e.rccpt tbr cncuribratrces of record,
      ,o   s;;t;n.t|fr;t
                     lo                          Acl oJ t99J, no p?rsons Qre
       ;i:;;;:N:,,',';;ffi'X;":i;;;,b",.'        ii17,ii o1'ta'controt,numbe't'y                  t1ti':ry::"y-'":::!::'',!!l,l;!l'!;.y::'X
                                                                i'
                                                                          iiiiiire@                                               !;
       7:{,:::0",;;:;::;;;;'ff!irr;;;;;,"        iotteuan            o'ii'orca'?
                                                                                       !l-.::::::,f'::::';.;*::!:t"*;":;tr
                                                                                  i"i natntaining rie data necded, and completing and
       reiiewtng inttructiorr', searchhtg exisilng d6ta
       reviewing lhe collection of lnlornation                                                                                               Page I   of6




                                                                                                                    Bhi
Case 4:19-cv-00082-JHM-HBB Document 1-3 Filed 07/15/19 Page 2 of 6 PageID #: 11




                    t(4a'                                             o   the Property against alt claims and demands, subject to any
       Borrower warants and witl defend generally the tille
       encumbrances of record.

             THIS SECURITY INSTRUMENT cornbinCs uniform covenanrs for national use and non'unifonn covenBnls
       wttrr iimiteJ   v;rdrhi bij;;i,;ill;;        ; il;iidi;   a   tiiiilo* r..*ity    inshument covering real property.'

             LrNlFoRM covENANTS. Borower and Lender covenant and agree                          as   foltows:

             l.pavmcnt of prlncipal an6 Intcrcst; Prcpaymenl and Late Charyes. Bonower shall pronrptly pay when
                                                                                                               oue uno€r
       due the prihcipal ofand intiresr on rhe debt evidenccd by the Note and any prepsyilent and late cnErBss
       the Note.
             2. Funds for Taxes ard Insursnce. Subjcct ro applicablc lflw or to a wri-ttcn                       w-1iver"by LS,ndo*r. Bormwcr

       il,sllffi   ifJxffi *l;'H*tt:lglmrr,nml}'..u,fl           *:*}xh'#IS:#',T'ltff#.li*t,titl
       ilffi;#;,I[,; *{iitdliiiliA p-i,.*  or grormrt      on r6e rrc[ery, irigt*ffiitq#""J
       ffiil'# fr;i'irm$'gt                           'c[s                                  1[ffi!
                               llt',##ffi iLHfrr"xHlHihll il';*;I" rhc sr1iryuq.,,o,nt iiq'd;h, .
       ffiuf,r#mp,[m'ffiffi         *ffi :*lwiir'*migiNi                                                                                       of
                no,J!fi#a'r[. G;Effi*.l,; L.ni;l;";i +iddc-l[c
       punds in ao Emo.ril                                     orrirn                                ;moilr'ir          ts.dirc on the brsis
       gurrent &ra and         **r-fffi;i*ffi;?1ilfieilrreJol                iururt Emrow ttdmt;t tuhtnilise in ascordqnoc with



       illffiS#-.
       Etcmw [ems. unloss        ttn

       #f"';rH'ilT;h$
       ffi*---
       ft [;ittr-6-tri  Fun6r ana-6rs puryoso hr_wlrich cach dctit to the Funds
                          mr atl nms sEcurtd by this Scqnitv lastrumrnt'
        '"ifffi
       "daiti*i[socuritv
                 ffidi flctd hy ffifrf;,#-dild-iiriu[rr ibrmiiici rd ue trcH urggtluule
       .
       Bor,ro1*rffirhc--etqr6 iunaim accofdsnce with the rcquimnens of appl
                                                                                                                 H;rit#1,ffii,mffi}:
       ffi   lffi :l[tr-#"ffiFfru",fi #H'tntx*'r*'nlg{;qy*ffi
       ffiiffilkfip     ili:alirrcrniv           L
                                                              rrHn}}
                                         in no more tlian truclve monthlv paymcrt+         d
                                                              g'iT"Hltrlx$,,'ff mi*'Lcnd*shrrrproml *ty refund
                                                                                                                                               ro

       il,;fi-#m''il'[$*l#it]'ffiif
       22. Lends. ro  rciuisition or
                       Drior     trreorrhc propfuy,  sarc                     shan apply       *ffi,*tffiffif'ilfdel"f1f,.'llfftl


      #
      ffi$ff|ffiffi,::tdffi                      shan pay au riur€r. rsi6,,rncnrs, charEcs,-fines ryd impositions attribuhblc to ths



      r,m$ffiffi
      n:*,'
       furnish to t ender ieccipts cvideacing tha paymenE.
            Borrower stral prg[ndty-d'#il"d aiy'tien w'hictr has.priorityover this sacurity
                                                                                            lnsrtment unlcss Ldrdcr hls

                                                  fi.etflil*ffiTtr'ffi1,Hl$lffi
      hf ffi lf, ffi *ffi.*l*,'#ffi ffi"dll#,f                          r;;,il';;ii
                                                                       ffi'E#"ffi13i,1#i-Tffi fl 'l'fl lllJlff
      l#,T,#.:*ffi *[,BttlJJ#*.*ffi1i:#Hffi
                          fof$
      more of thc retkrns s€t    wilhin (l0)
                                         abovc
                                                 frqt*:mf
                                               tnt    o, nc|cc,
                                                       lcn       6ay3 ot       S,lvtng
                                                                                                      dj}&ffi
                                                                                                                                  Poge 2   of6
Case 4:19-cv-00082-JHM-HBB Document 1-3 Filed 07/15/19 Page 3 of 6 PageID #: 12



                                                                                                                                 Itos
            Borrowor strall oav to L*nder sugh fcc$ md othcr charges iis Drty now. or hettrfter bc re4uiqd by.regulations
                                                                                                                            of
       LcrrdC- and oay or re-irnbume l,cndtr fot all    of Lcodcr'! fees,  cost3, and €xPcruEs- in cotrncction wlm any Iull or
       o-ini"fiei-casi # suUofiOinarioa of this instrumGnt or rny ortcr fiensacrion rfEairy ths proPcrty.
               'iifi;'r;rr;-;*ry
       "-T.                            t*-urr;.* nornowcr *ralllrgcp tlp- rpplovcmcnts-notry ex.i*ing or hcrcafrer erpdcd
       fl   H[ffi;jrdi#ffi;","1thffi #,"ffi Hs#.f ffi ffi                                                     ffi ryi;S,-il!,fr      ,i
       tr#"#,tffiH##ffi.,T,trrmmPl;ro,g,tf,iirrrliffi                                ,$*'r_*;ffi
       iiillll a?i."iuid;b*;e, at-dfiACioption tml' ;trdn covnrlo to
                                                            t"cnoer  pmtccl Lcndnlr r*fitc itr fi€ Propcflv
                                                                                                       'J,il
       *Yft,f#ffi[$?iu *a rrnervrts urau F i* I @t sEccprabtc to Lends oild shqll.inclqdc a standtd
       ffi ffiffi il:trrffi*l,Wtm"t:1.'ti!'X$i*[m'#-fi       :xT,;,':##,H]&,fr ffi rffii
       prompr norrce ro rn"                   Lcnder may make proof of loss if not rnade promptly by
                                 msfiait''calriiiand'*oAer.
       totti,XiJi,                                                                                                 or
                     Lcndcr and Borrower orherwise agree in writing; insunncc.prococds$Fll bc. Tpt$.to rcstoratioonot
       ,*#;i;;iii;il-tud.4            if itp resorilion or repair"is pconomiially ftasihh
                                                                                          ",1
                                                                                               trm{Sl smuriU is
       tcisencO. If th;'msioradon or repair is not economically fmible or Lcn&ls scqlFy. wor6 DG lGlllctroo!
                                                                                                                  mc
       ffirffi; oiuiifol!,iii6li.wtiir" rtri iurs ro*."d [irtrls     s.curitylffiEumcfi  whd"hr.m  q* fieq {ue, wih
       d*.rm.ffElmy*l*ru1,rffiffi                     ,tr'ffi t:tff.'H,:#$#.Yts'ffiby'#?-Iffid
       ;;;dt:'L;"d;-d; gg-ililp,riirrce- ro rce*r or rcstol! fts hperty of !o pry     this Sccurry     su.ms-sccgred
                                                                          pgiod will bcttil wtcn th? ntry Y
       "-"u;-f,'3' whether oi not drcn duc.
       Insmmenr,                                  ThG   tltirty (30) $ay-r*iti1g,                             ffi:,_
                                                                     ury qfrtic*loo.of-procactr Q nrlnc-p{ *a113o1
                   1Jnaii ma Erffiii-fufira,isa i$rc- in                                                 Etc amtrur or
       exrend or pospone ftc due dUe of lhc nronthly paym€rils rftrred n in patagraplu-l !!tgz or cn8ngE

       Hrg[#i,ffiffim:e*',','trH*iffi,tlrr"Xg;S.r*L$,i#;tffiitgi1f:
       sumi  by this Sccurity lnslnunent immdhEly acqu$ltlorl         Pfior to-t|tc-
            sccurcd
       ---A---f-rcrc'rva6on.
                            miUf.*o"e, iaO proticiisn of thc ?roFrtyi, Borrowtr'l lrstt .4pp.ryqoli
       tr"r.tutl* Bormwci slsll not deuoy,. drmagc or imprir lhe Propcrry' alhlry thc,IgryLP-dtttnoruq or              rgffi'
       iliiiiil-*"itu r*t pqoffi.'Eino*7ih.tt m-:ftrnain tiiimppvormtsiti s,g{,Enl!-agn*:
                          ""
              ,friffir#{##:H$*ffi#j#,l;1
      nW$m:
       Hfi

            *XHH#,             $hTr,*     bc ln de?a.h if Borrqrvcr, d.ring tho        lt,I, Sptlcatioir grucc$, sarcq@-lli'-l**
      ffi;ffifi;'ffii,itil' ; ${ffio.rti' " th€.rygw,
       !l                                                          p.ov+
                                                                                                                                     .


      ilnnectio' wirh rhe hon cvidcncsd by
                                             Fqq* tor rrioo SEUri-ry
                                                        lf frit -6      InsruYntt          t -gfi.      E*ffitsii
      ;ffiily;ih;1'ri;dilililffiiir;ogws to tho mergrr ln trritilg
                                         riasi.- tiisbn"*ci;cqgircs  fu  titlc to the koperty, thc lcaschold and thc fce
      *-;:" not mcrgc Lnhss Lcnder
      fiitiilhhl                                       -prop*ry. -tf- Bonows]
                                                                      -
                 i-;G-fird rf*f**ii"Fi"nre-[r io tt                                 faih to P€rfomt tlre.ryvcnansand


      xr*,*r,i:mmpm#mml#ffirrryfi
      i;ffi;rfii ilr,ifi'ffij1il'ir riii pr['iily:"Lhddr; ilhis         may indt'rac rymu aruinrms.scorco bv r licn whidt
      ifiFiirffi;;Ifir-d;*ity              tnsrrumint,ippoaring in court pufinq msoirabk-ilomq/t' fecs ad eunring m lhe
      FHxlrtlre*li*'sr*#r*trr*strffi                                         T*tuffid*'ffi                  !ffi m#*et
      *l:#i;;xT*utti,'i*m-*:l,r"t*:ffi ffi ,'l':'Hsr-"fi m$ m                                                    'lf; '::'$.'J
                                                                                                                                 tL:[31
      *
        Y"il1*H:#urffilt,*. it shail appcrratreasonable
                                               ro Lcnder rhar Borrower may be atlo to-obtain a loan frun a
                                                            rates and termi for loans for simitar putposcs'
      ,*d;iti.6d;fi1;;;ffidfi--$Edii oppty
                                     sor'*",
                                           tor ana accept such loan in sufficient amount to Pav the note and
      iiilrilirii'wiir.   iioon rhe   ftria+il"ii,6i,
                                -oiin in full-
      any indchedrrsss'scaued hreby
           9. tnsoccrion. f*ndor        agcftt may nrrkc rcasoorbh entri$ uporr and inspctions of-thc.Pr$#r. . Ltildcr
      shalt sive*C;;;;t"*-Til-proc€Gdr
                                d     fime  of or prior u an inspwtion spccifying rcasombl€ cauic tor tllc.ulspcctt{ilr- .
      "*"t"ti. liorroncr noticc   thc
                                               orbni awarU or'elaim foi Aar[aeps, dircfl or comscqucotial.in connodhn
      wirhinv    conAcmnarion     *    ffiiutcine oim/*1of thc Propcrty; or foicurv-eymcs ia licuof sondfinndioq.ryc
      ;,ft;''dil;"i;il;i;"1            t-piiilio- Lna"jl in *rc evmt oia or* utins of thc Propcrty.lho Hueccdt lfttll bt
                                                                                                                          Pagc 3   of6
Case 4:19-cv-00082-JHM-HBB Document 1-3 Filed 07/15/19 Page 4 of 6 PageID #: 13



                     Itrq
       ennlied to *re rums securtd by this Sccurity lnstrument. wfiether or nol thcn due, wit[ any cx6ess paid lo Bonnwer.
       i;ltev1il;ilffii;t          irt ins ;i'thr Pltdc,t _in which'*rc fair marlct vatuc ofrtp nopary     lrftgFFy  E91
       rilit n ir ccuat ro l,r ercatcr ttrin ttrc anroiint 6f thr sums sccuttd,by thir Setrrity lnrtrumag immediaoly beroFc.tng
                                                                                                                                 E
       tatinl unliss Bonrier md Lcnder othcrwirc rgrco in writing lhc sums ssculd by Elil S€surity In$rumcn! snrll
       il]ffi;        bvft'imoimi of rtre pmcoeos mulriplied by tht lblhwing fractiou O ttre totet smorril of lhe sums
       ;;ffiffi;eilLty          *8rc rh€'iafiing, dividrxl uy 1t1rtfu fsir marker ialue of the-Piope[y imr.r{ia*lf Ftg"cSS
       ;iid.     *nv Ualancc $atl bc paid o Bornowr. ln the wenl of a partial hking of th" Ippttty in whictt i[G tlrr
       ffiIfr fiilir ilfitPrfifiy          immeAiarty bcforc the taking is hsi thsn thc afrount of the suins sccured.hercby
                                             unhss &;noryer and Lcnd& othcnryisc as,rcc in yriling or
       ilffi.ildiii*6re[rais[iig,                                                                           II]f-lEl,._9-E.ly
       orhirrrris! rrlovides. th€ proccfrs dtall bc omlid to the sums securtd by $is Smurity lnslrumelrt wh8thcr 0r nol m?
       '."-iifi;'ffi;;y
       sumsorc thgr duc.
                               is abandoned by Bonourr, or if, aftEr notice by Lcnder to Bqnow-cr.th*-thc -g3dcmnoloffen
       ,o ,"1"  in'"iiiJiri      tentciclai, for oamagcs, Bonbwe fails ro rispsnd to Lendcr within thirty (30) days aftg ttne
       detc rhc noticc is eivcn. Lcnder b arthodzed to collcd md apply thr procecd* al its oprio{-|, either to lll$Drauon or
       IJ;iliiil     pro-r$il;t to iunt tisutso bv rhis sccurit:i inlrrumlnt, whcihcr or ;ot thcn duc.' unleer Lder
                                        til
       ;ilt'iifigff    illficriiisJ ierri-ii-*ntAs any dmiicatioo ofprocccds 1o'princjpat shell not cxtend or postporrc thc
       aui Oarc of rhc monrhly pdmentr rcfcned S-in paragradts I imd 2 or changc Se amount of fueh-P8)m€nB.
       "- ll,                                                                                                             paymcnt or
                 drlfirciNft'nilcrccd; Forbesmnci fy-Under Not a }Vaivci. Extsnsion of lhc dme forBorower
       moaifrcatlo=n of amortization of the sums        secured 6y  rhis  Seeurity  lostrumcnt_gmn:cd       by,tcnder lo        and
            iuccerro, in interesr    of Borower
                                  -r-enaer        shall not opcraie  to rcletsc fre  lisbitity of-ilre originel Bormweror Borruwcrt
       ili.;il;;
       "nn            iriiei"ii.           shall not be requlrcd to cmmcncc prpryed-ings apind.qny zucccssor.in-iatcrs or
       ili153-6flil*i-timc forpaymcm orotherwis'modify annrrization of tlre suts sEcurcd bi this Fcrrl,rf !1rym91
       il$ *iii" liFimUsrynana nirac !y rhe originsl Bonorer or Borrowcds sucoos{x'ri in intsrcct Any forbearmce by
       *"'il."!ilil;flr[
       LtnOcr in exer"Ising any riglrt or rwncdy sfrall not   El    wrrg_oJg1-plcdude the excrcise otsny right ot rcNn6y.
                                     l}!rm n*tni; Joht erd Scvtrrl t ietitity; Co+lgrcn.. Ttc corcnan$   rnd rgrcemcnts
      of,rhis Sccurirv lnstr$mcnt shltl                                                         BtrrorYGrJuDJCcl to ue
                                          bind and btncfit lhc succorsors and nssignr O[ Lcnder md
                                      -6fnow-#J'csvstenr
      #ililifiili;#ildlii}.                                   and Egruemlnts shallbc joint an{ sa-vtnl Any Bsrswcr who
                                                                   ilE ttots (a) ir o'si-gniry 6q *+u_tity lnsrrmmt onty..q
      fi:rffi;fri', ffi;ilt",iilm65ri-butA"g3 od cnccuta g9                                                               (b)
      ;Hfift]g}ff-ff'go;d};iur-Bnilrdr                 i*er"st in      ltoperty gocr thitcrfu-ofthis Seourity,ln$runatt;
                                                                  d,it                           tc]asry1;!$Lt0dn   and-T.v
      ilT,ffE;ifiifiiyft:tiiiri*i"      p*v tto sums secrrcd W          $"ir,'ity tnsruursnq.and
      orhcr Bonowg mry !Ee6- 6 ili*,i, ildifi; foscar'or marc any'reommodaiions *ih fuErd to he
                                                                                                                prms of this
      Seurify tnstrumenl    or  the  Nde  without thai Bormrs^r    Gonsen''
           t!- Norlccr..l*       nitioc o-iionsdr Dto-UcO for h drir Security [nstrument shall bo givon by-delivering it or
      r,  ,'riiiii?ild;''.d;-'#iunil[            d;fiabf-lsw rccu,rw use cf another method. Ttro-notice shall be directed
      i'Jrffii;l#J,J'r'frfrniiil;iny     odff;ififiil   dnoil,Er-d[rsistEts by noticc !o tcnd-or. Any-notioe to Lerrdcr.stall

      ni[,*le^{fi*::Hnmg'.mm,f*,**mmi#'H,mtr,:fl,mffi il&ll#::
      Cfi"m*iliffrffiHll.ffi#*fiffi3;urry                            rnstrurncnt shar,bc golanrcd-by. &dsrat    trw. ln the cro4

      mlFxH:,#;*:*S:ffiofhisJm;";y,H-f*fl                                             HHi,ffi iffi Iffi X*##trffi X
      iriJi-rion.-io 6A      eaU the prcvisions
                                 lnsrunrcnt              Socurity                and thc Notc ate dccland lo bc lcttrsDlE lns
      ililil"$;t          tilbjil'ui      ti'"-pii"rit-iilutifuoif of t ond*,   ana to iu futuru rugul$Io1n.nl1inloasbteat with
                     'ffii,S'ffi                                                                                                el
      Hfi [ffi ffi                 trr'ldm.tf"tWm;i,*ru'mm'ffi                                           lf*T'S"T.Hfffi
      '-"'ti.-Snrot"lii ti'py. Borrower acknowledges receipt of one conformed copy of the Note and of this
      remedies orovfolod bY law.

      Sccurity lnstrumcnt.
      --l;l t1113il of thc Prop?rty or e Bcndlchl lntcrc$ !r 8oryo11cr. lf all or any pan of the frop?ry              ggI
      ioi9r6t-ir ifi-iiasca for a tcnn giEffif lhan.shreo (3)-years. lcrscd wilh rq optlot b-PUTE!!: IPF:.* lrarslcrto
      {[if ,fiil;ftiar irr*csrln-d-n5t sr is iiii oi uririfircd ond Bonower        ir riot a ndirrrl lgrson) without Ladcfr
                                                                              paymcnt in tull of ill nrms sccund bv &is
      ffi; ilffi;ffiirf[Gii* ii,iy,;-id "erd;,rquir. irnmtdisru
      -'--ti: lnrtnrmcnt.
      Security
               fondfiiirinarion. lf Bonower intends to scll or rent the Property o1 any prt will
                                                                                            o[.it grd has obBincd
      r*,dJ, ffiril l" ao so (ni neitla. Bormwcr nor rnyone authorized.toordeny
                                                                          act f6r Bon6wer,       refuse t9 neeotlalg
                                                                                  tlF?mpcrty ro eryorc bccuEt or
      #'ldsafi;rentat                   or will othenrbohdce unavallabte
                                 of *riFropcrty
      rece- color-   relilion.                                                              rnd O) Boriower tccognt5 re ll"gd
                                  r*, "itiifiiiiriiin, trrnCicap, agq ortofsmillnl rnruc.rcstristivc
      ma lrcrcfv discTsimt and will         no( comply whh or AemE         enforcc any               covenet! olt Owcltmt rlffiut
      * 'race, co'loC
      to         -&1t;-i'ffiililfli1f,ifii tpil s;i"cr:' tf,o Nore or a prtial-intarcst in $c Notc (togetlror witlr dris
                         rtligion.  g3x. tBionsl originrhrndicry,  rgo or_familial status..
                                                                                         ,


            ril
                                 -j3itrcl'uoanonc or moru timea without prior noticc !o Eorrowcr. .A sale-may ,tsTlt il lchrngn
      Secuiitv tnsirumcnt) ,rrtbcifid
      iiiili'lirililtiiiiiii-f,                 Seryhef) thst colhcu mbnUrty plymcmu due undcr 6c Nec and this sGcuriry

                                                                                                                       Pagc 4   of6
Case 4:19-cv-00082-JHM-HBB Document 1-3 Filed 07/15/19 Page 5 of 6 PageID #: 14



                                                                                                                                    lu{
       iYtlffirt*;*,n                                 foruhruru. tf a unironn        &dcral no*Judicisl forsclosure Qwapplicable
      rcruffiroiffi-ufrfrilffiild;Htnr,6t ii ioiile,i, t"indei shall trivi ttre optiou to fspctose thk insrumcnt in
      acoordmoc wi& srch ftdltsl esoc.eqrc.
                    ;ilCffi'.fi]-E&roryer shall not crssc    or pwmit lhc ptsercc, urq dhposal, sonq+ g rt_ery
      of   ilil;'dz.rd;rs-!il,hsrrffi    *-*              premdiEs srtcncc
                                                 t" tre Propany. The
                                                                                     tbd ars
                                                                                                             usc. or
                                                                                               *{!]lgr."Pf-llj,*tr"c
                                                            hrirdour    substances
      ffi*                                  ffi

      gt"tt*ttt *
               Wuke                                                au nccossary rEncdlsl        rcioils in rccod'ncc
      ffitffi{M**.                                                6!e   tho* suhdanae     ffi*      n roxig or
                                                                                                                    "fifr-d;il*6i3
                                                                                                               hzrd.us   subqqccs




      tn$n mGnt l'ld by lrc"jffiffi;rt eried"or"arsrffi;i-6,i eor.o*er, s1{ defrult undir'' any ulpr snrch securitv
      iiEruds,t strtt orirsrnru defruh hffiundcr.
          NOtrl.uNInonM covSNAHTS. [orrurrcr rnd Lmd*-fufihct tovcrrtrt rry! ryrcc-ar follqlf*I
          r.f'diiouil risFlutlli-6.qpr'rn-** rs-fomrurd oi riryluqr                       1;*r*firqgLt;l1"lx -*T

      [i
      ffiffi ffi ffi#ffi     ffi ffi,ffi#iffi ffi;uffi Fffi#
                                                     iffi


      i-         fir@  f-ltrymgilim
      ;isd; IlritH'u'di*            ty: trtoin

                                                                   ffi#'HJ'ffihffifr#-ffii'"H*.H#
      Eiififfi m;rH"ffr"i        ;-to'bv h* ;i ;.eemp-fii          ta so aft
                                                               tP BoryT-------1ft3;ggg'igffi ig,lf :l
                                                           "",",e
                of Bstuwcr orvllE to Lfucr, md (0 any bllartce
                                                                                           q

      hfo6i.Incs3                                                                                    --r          r    --rr,a -raa     ar

      rbova,
                                                                       Hr$.,ffiHffitrffiffiffiffi'g
        2* Bonowrr cgtoe thxterdcr  will.not lc bnuld by any,-promt-or tuiuG slatc ltws, Ol fglLllng$
                                 -scnrptim.
                  ;ir, ffis*fr
                                                                   -ftrf,
      ,a6il'L-ffi
             jud''rlc*i*'jffi
                               *
                                            "t#Lrffi   tfl'.,P*ffi        f #fl Hffi ',,:i U H&li.;
      oonoiimsi
                                        f ffi iH#rfi H$rT,mt:,*,#rt*g,#,m"#mffi                                   t*,tffi $f
      ffitr'Tll ffitfffi'pp"m                         Uru
                                                          of thc propqrty ro I ncu Boniwor, Boro*sr                cxprcsry wai*cs
      fr:'#mo#;*,#                 sgte l8w. Bonorver hqcby rctinquidis,             wsi,cs;,iliffitfi';f ;thril*fr.,"d ;;
                  dircarl dowcr, ryrd arrtc*y'
      ;ffi     ffi
      "drsumo6:of         gga#'*f'umm,#3llffidlill1ff
      ihe rcouircments contained in KRS 3E2'365
                                                                                                 ;ffi ffirb?:&?ffi
      "''';[:*"tij;rr-iililiis-i.urity-tnsrrument. lf one.or rnore riders are.e*ccu&d by. Boron'er and recordgd
                                                                                                                          ';i,fl   ffi id
      tog"i-hli *tg,-it ii iectili-ty tnsrrurient, rhe covenunis "ir*t igiC.r.nii oi ra.h iutr strat[ ue incorporated into rnd


                                                                                                                           Page 5 of 6
Case 4:19-cv-00082-JHM-HBB Document 1-3 Filed 07/15/19 Page 6 of 6 PageID #: 15
        .                       i                                      ('\.

                                                                                               ll"o1
                                    GLINTON D. GIPSON,SR., ET UX.

                                        MORTGAGE EXHIBIT A


       A oertain tract ol land sltuated on the South slde of a Courfi road and the East slde of a
       graveldrlveand loceted approxlmately4 mllesWcrtof Hrnson,HopkinsCounty, Kentucky,
       and more.partlcularly descrlbed rc follows:

       Beginning at e point in thc center of a County Road; thenoe wlth the center of aald road as
      foltows: South lt0'41'East 85.93 fieet, South 5l'59 Eert 70.2e fiect; Souttr 17' O1'Easl
       156.79 fcct; South 56'41 Eaet 3E.12 bct; Soutlr 00" 34' EaEt 32.03 !eet; South 75' 22'Etst
       245.24 feeg thence leaving center of sald road and runnlng wlth r fience llne of Jusffn
      Vezey South 7' 58'Weot prsclng.n lron pln on the South road bank at 0+19 a total of
      270,27 ioct to a post thence wlth rnother fcnce llne of Veuey llolth E8' 00'Wett passlng
      a fence poct a 6+50.1 a totel of 005.511 fect to a polnt ln thc c.nter of rn old greve! drlve;
      ttlence cro*lng to the Wert rlde of uld drlve wltlr rn egmced llnc by Charho Braneon Nodh
       14' 02'Easl216.24feet to an lron pln on the West roed benk; thence wlth anothcr agreed
      flno of Sruson rnd poffonr of rfrnce tlorth Z2' ?iil'Emt purlng rn lpn pln on tho $outh
      siOe i* 1trove mertrloned Carnry Roed rt 2+E6.0:t, r totrl of 306.03 feet to the beglnnlng
      contalnlng 5.506 acre6.

      Belng the same real ertate convtyrd by deod from Atbr:ey Clat*, clngle, to Gllnton D.
      Glpson, Sr., et ur, deted March 30, 2004, and of rucord In Dccd Book 627, page 148,
      Hopklns Gounty Court Clerlr'a Offlce.


                                                                          CG
Case 4:19-cv-00082-JHM-HBB Document 1-4 Filed 07/15/19 Page 1 of 1 PageID #: 16


             Fom RD 35J0.'12                                                                                                                Form Approvcd
             (8rv.8-00)                                               United Sutes Dcpartnnent of Agriculture                               OMB No. 057t{172
                                                                               Rural Housing Sorvicc                                   Account    *
                                                                                                                                                      JD
                                                            SUBSIDY REPAYMENT AGREEMENT
             l..tiEsri6dundcrs3gtionS2lof&tBousingActof lW(4lU,S,C. 1490a),rubridyrcccivcdhaccordanccwithaloanun&r
             rccti6 ,62 of        the Houring Ac't of   lllg   ir rcpayrblc lo thc    Sovmpcnl       upon tlrc dirpocition or nonesupancy of thc eccuity
            propcry. Dc&ncd mortgagc palmcDls arc includcd as subsidy undcrrhis strccltlcnl,

            2.  Whcn I ftil to osupy or t an!ftt titlc to tly homc, rtcaplrw ir duc. If I cfinancc or otrcnrire pay in full without fsnsfcr of titlc
            rnd cootinuc to oc*pj ifrc plopo.ty, lhc amunt of ttcapture will bc c.tculalcd bul, paymenl of reclpnuc csn ttc dcfcrtcd' imcrsst
            ficc, unlil thc prop.riy ic *br.g*ntly rold or vncatcd- lf dcfcr€dr the Gowmrmnt roortlagc can bc subordhatcd but will not bc
            rclcared nor tlle promlerory notc sarirficd until the Oowmmcnt is paid in full. In si0ariottr vbcrs dcfcrmcnt ofrccapturc is an
            oplion, rGilrpturG wiu bc discountd 25% if pdd itr fitll at tirnc of scttlcrncnl.

            3. Muket valuc il         rfuDc                     I-10. {15-!O
                                              of inititl tubddy $                                       lcsr rnount of Rrual Housing Sorvie (R}IS) loanl
                                                                                                                           - equals my/or originel
                                                       hrsuorntofaaypriorlicns $0'00                                                               cquity
             $ 113.55I.23                     ..--.
             $ 6.8?3 . ??                                 rmount equrls                              5 . 71IXL % of rlre rna*ct ralue as daermtrd     I
                                                -. . Thir                                .   -
            aiviAfgfuO*             cquity by thc nut<01 vsluc.

           4. tfdt loaac ofc not $lti*t           to 1p639fi1l?,   ol if fill loltls $&j'!cl b ncrpffit rn nol bCirE pni4 tllc anount to bG rccEpturcd    it
                                                                        Dividc 0rc bilancc nf.loror ob;rcr-b uefuirt that are being prid by. thc behacc        of
           comnoma aocorOiog to et              fU;io; Muu.
           a[ opcn loanr, Uulripty rtc rcsgh            b-V 100    to daerminc thc pcmcnl ofthc outrtanding balalcc of opan lome being paid

       r5.                   rmnthr
                                                                                    Avcrryc iltcrcrt rtt3 pcid
                             loan                                          t.t         2.1 3.r              4.1
                                                                                                                                           >lVo
                             orilrirndhg
       t       "              0-59                             .s0        -5{l                     .s0      .u        .32                  .ll
                             50 - ll9                          .50        .50          ,50         .49      .42       ,31        .2t       .u
                            t20 - 179                          .50        .50          .50         .48      .40       .30        .20       .10
                            Ito - 239                          .50        .50          .49         .42      .t6       .26        .18       .00

                            2a0 - 299                          .50        .50          .46         .3E      .33       .24        -17       .(p
                            3{n '359                           .50        .41          .fi         .3,t     .29       ,21        .14       .09

                            350&ry                             -17        ,40          ,t6         .3r ,:              te        .t3       ,09


           5. Calcutrrting 8lcaPtut
                  ' Mertct vrluc (d rhc $mo d tranrfcr or rbrodomca$
                 LESS
                          Prior   licnr'
                          RtlS bdrtlcc,
                          Rcrranrblc cloeing cortr'
                          Principal rtduciion.t       lotr Dtg
                          Odiind     Gqurty   (tct PaIrtIrph 3), and ,
                          Caplol improvcoentr (tec        7 CFR part     35J0)'

                 EQUAIS
                          Approcialion Bluc, (If thir k e pocillvc v.Iuc, continuc')
                 IIMES
                          Pcrccnhp in pmgraplr a (if applicablc)'
                          Pcrccntrp in Prntnph 5, utd.
                          Rctnm on borrowc/r origind cquity            (l0M      - Pcrccnt4c     h prngaph 3)'
                 EQU*Ls
                  -
                          Velu rycrdrlio[ |scrt to tscaprulc. Rc€ptuc                  duc cquals the lcsrcr of this figrne or
                          fur[ffirtoftednyrEctiwd'
           Eonpwct e8tocc lo Pty rccrptrc h rccordalrcc with 0ris egrccmcnt'



                 lnuon D Glpson                           LP[/ @*
                                                 er l#r-/,*                                       S-i,                      o9-27-2004

                                                                                                                            09-27-2004

           *:p,q\n,!w!.H"g!9,!!-!!:rH3i:r#:"*!:m*,2:x::#,"ymyrw,ii',##";tr":i:f:{I:yy;#':,!',
           'iiii.ir-t'r*E,t*rii nfr^raniA.tNiritSTJ.Ol?2,tk. riacnqetf,l,o cooplor thh iolwaetktr alLdior h, lo nxngi 5 il.lra P7 r.'rtan,
           i:i;;!ffi;;#fr';;:;:[ffitr;-';;;h;;;;;;;;;;;;;;:iu;';;,'i;;;Ei;iiiii"*u''*mqilata1nd'lcvt'obi'r'hac,ttedianor
           idoiloti,,e-




                                                                                                                                 Ex                   lu
Case 4:19-cv-00082-JHM-HBB Document 1-5 Filed 07/15/19 Page 1 of 1 PageID #: 17




      f.   t                                                          ,|,
      Ia


      ,        NO.o'cl4ltt                                                         HO!$NCCtsC{JITCOmT
                                                                                                       DN'ISFN
      t                                                                                            UA$IN'F
      I        EBiGfrcrALxENn,crY,D{C

      I




      I




               lluilE,i
                                                      EEIETtr.C,@-
                                             rcogyAtlfrlryLS.tDllrd-c=4-b                  $AI(R{
                          ftb rrb oErtrytd
               OIDSON,     d   lb   tr lacmdftt,   h cory[rn!.*[h fxll 426'2m]

      I        fiutaflPrEruNorlEi lrtP.rfltrt
                                                               lr-
                                                               EBT(ilMBE
               BEORDI8I
               ILOIDaMcDAI{E EL                                ITI)YDTMO/\NELPI.C
               ?O. Ec23200                                     PO.Eor2340
               Ldr[rfY @                                '
                                                               latht[!*EY 4@Em
               (ffurttflt$                                     (r02)$$ln0
               ?m    lS AI{     AtlEiCl    To COLIICI rt DIBT lrnD ll{Y      [lr0lilAllOt{ (ErAImD WIL
               E tpD DOn lErT ?tmotG lEl                    coMxumc^r&l!( E rnou
               -
               cotrtcto .
                                                                                     A   DlDtr



                                                                                         ffiffir
                                                                                         ffiSESSTffiTI*$
                                                                                         IEqEGGrD{N
                                                                                         ssftr
                                                                                         fr{tmr
                                                                                         EE-
                                                                                         gG    t${rt
                                                                                         PCIsaWS?
                                                        EcEL   tl' Llr afl
Case 4:19-cv-00082-JHM-HBB Document 1-6 Filed 07/15/19 Page 1 of 6 PageID #: 18




                         .r/"/
            @Pou-&lCuo4.S

                              @tGilrIEmffi
                   ne Mo@r of Cod Lr- Agrrt rt flfgrrr*l ir d ed Eld bD
             dtdU! g of b -lE- dq of _IE*{__, frr, w d tam culrtw D.
             GtlSd!, r dqdtpraoo, 2lll f&ctCbiEL 8d, IIEIE &su$ a!{lr, Ed gABdT
             lC GIPSOI{, e &6lc F on, P-O. Bu 612, }.{stmq KcmdV a2a!4 harbrfur (v& oll
             or ooc) EftoGd t rs'Ltuor.'ed AIIIAT{CB nESOf,nCT PIOPEETIES, U.C, r
             Dclarne lillbd li&iliry coojruy, *tt r uriliry rd&cr of I l,16 lrlorrst SEcq Mb 350.
             Ir,&tE{, Xrab*, ,t05tt, hl&         r&ld t .r "IJ!rc!,'
                                           !gIIUESgEIE'
                    ff,&.P;1.* t.rsnr omr t[: sd b ud u4.d'hf lt ccr6 FoFlry loced ir
               t@ar CouU, l(aucky, rnd uo[. Drrdsrllk dc.oiDcd u E$lDit A edd hl[tio ud
             . iro4orrdludn Uy rttnooa (haaalmnfrn:d o g ttc rhtGlotli .od



                   m5:m* lls$t tf Ol Uc Apm* olcru re h6*tt (tr "Iflr}
             h.s!A hd@dunb lrsdl oftrodlc duntrffioelE{dt;tEeuir
             b&f rfiUn atdU siELcrno# ril t lorl iffili hr ffi UEbab co&.i
             er, orl d!. &! rd SS jr1 rilh d o@h3 tbr Prqdrl GIdlOI
             ..edhilry ili|nillao tb tfldl oflI}.
                     ll07,   l.Eltrf0[8,h rd la lqd&dou        of   ttr   urnll rgE@rr rd cmrllt
             mird f.* Ed b tuI.cc d tu$.ri d nbtft scofiir&a, tu rtc i3d
             til!ilckf {frtrS f haby ffrory&fpd.,Irila tr rf e b.!Ut h|G, l{.
             r* 6 fm &r frd Csl, Fgqil dA t rllhdw ri1b -n Fvth1r cItld
                                                                                cd
                                                                              ud{,
             rm*1of rnol&5 tb LdCo.lfud Uqpuof dr of-ritl rmtrOff tr
             IqEE Eb{ Edto+ tu_rdEirr 4F rd Fhrilqr dpoqd*. utrilf E+Eit
             nd ffig 6. Irrrn ed, !f tl tB rd tdtklr o nr tfc srluiril b tr uur r*
             ftdfiblbfutf,, llrrlloa o nd h rooeocit Or Ert+ codld.ui pvldol rd
             @rcod&alhftL..rG,
                    CmEfTAEndIESI?Dilt, tmnrr rnblasdl oracutbhmohrt rtb
             er Ebile h, o rod udrlyhg rbathdr ut !il[( d.dtrd-d lrrnd tmdo6
             ElleriAbtiiEErfib o3EEr D i!@[tL idnsltT{E &.'lcSidtrh xit
             Lccct fila5 oprrdor &d otlr rodytdlr trfidtr
                    efiftanG Lal* gna 6r i.l$nrl tcu rld povbiqroqrlnd b rlr LrrE
             hhfiq tcnt&d to th frlhnful oir




                                                      I

                                             Eoot   2t! ]I|! lt!




                                                                                             W,Vt\Vtt   E
Case 4:19-cv-00082-JHM-HBB Document 1-6 Filed 07/15/19 Page 2 of 6 PageID #: 19




                                                                                              3W


                                                 Irrrcr of tta rqto of lrc Sroira lol ryoci6crlU rr
             ftrtt   ig   6ir PuefnSidl qqin l.errr't ptlot wtth rpponl
                  Xmdeegrb fnfofurg, lt lrundcnbodrad lgtlrdtbd tl.dgfu jmdrbouc
               t&a b L.$a ouly to lb @ t d ii.o6r.! Irnof bo &o dth D gril toc u&r itc
             .rc
             do&pnrlor b x,LI{i hhol& dttco 6G IrrldCod rd tLa flrahr, orderdrfulr lr
             s[*t !o dl tu  rad fthr of tr crun oI dl crtoar b rod O tc lhoirr mt omcd ty
             LGffi.
                    tt:prdlr ryc bt tbo Lar.dCd odhsorirr orytr oincd rd uscd iaeorlirdoo
             rlth rry od  nll o&cr oorl od lodr rv r bea&r oqm( lnod c oootrtllcd iy tb LqrEc,
             LGlrcG rhll hlr,! tb rltitb tis! qcter ud rbcooacrrcrw te oud& Doldrllof tE
             Prluin ufu! luA boudds rrr c.Dd3lreE b o&E h& c cod rc@r lor or tardlor
             onnad or &acd by lrrrcr rad L.s tcsby qrcrrly mlvea dl &!, rllrbry c o0rrrir.,
             oE ts t{t of lrrloc o nrinil r trais gllr ia ttc ood oo ritr s bo& idor of art ooidt
             borndrtg.

                     Tb t E A.tl b. .Dn dd br o idftl ctu dtra (lD fcur G,oo rnd rftl & &
             tlng,766n &bofr.{rrc sei rblanlrtnref,iii.rrrna 0}rrrrrdoq,
             rffirc rc@t of ft [a*a Cod rr @tsd tuiqS f ffif q frr l-S I
             *!1 oUtffiel a b*trffi             fr c&r Ia* U lh ng +u 6tlAt! Ihd b
             r D.rr (rr!d cod 6cid (bt "CrlI ltrli") bdaj dryibC or ErUDi B crrtql Dcrln rd
             iupud tada I rrfrc)6'attc6rdqoftha tcarod Oorl, rrticEvcr L llk. E sb
             nhJor dtb Lanr ial bo articel b ttrtldt &d aord&b$tfut tadErad&lt blo
             estMcdll nls [ltls&Dlocidld rritm s$a. dltr#r+t"n of Or Lcrl Fiaro
             irtdmfoiwaE&dm.
                    Lsr rDr[ lilc t6l ft[*, ria daeo of tb Leu 6r oy rtron, rd wtrbart 6:
             ot*dcu r*rnm nf!&lnml{f&.ilt&rnttbrblndm hba4cof
             EslriIX rr ffirf ty rtrt rylio d oihrb coagE!3 riib rbnitu
             dry tolrl rri I Hari lr. ut* rfe6o q cdhe. t &r t dqlcdl
             tFF ryr .!0 & fidel' rLE         ri&, .!a Edl8i[ ll3 [llEtuc. tu rffis*
             Eqcuim, ry&ldu               0f     tiry Ed ri& 9odra, td af EGE !rys
             &ori alorrry r &intfo ia ourdn rit b aadur h 6a ca. od io @r! tr!
             rtrhnlr r[ ,!mq &l clq0.$ ! r d r[ oGr paqpaty *E to I*GG
             trrpld ctrlt{ !o bfh.d llflls. E b ofmood u[ rytrrl tB rb ftrfdf
             th&[lldr&raO&dn,m&tn,f crao0runh&oftGlm
                   Is llru } rufirEu ngf It lm ilC rr m ili E Iffir ry dfrr$
             ary trrr rfi rry dl ld fp iroq dE+frry rynlar or eE I llplm! r[Ldl5
             {c l&b       ESdr! tcoll uCf hs e dd*oGaryhrre 3rc I rnof,c
             ffi ny fficliht i&ril&ltra*t'r d"fu1 qrrntrru lrsrs{r, h dlhq,

                                                              7


                                                  looE   lL       D.CC S0l
Case 4:19-cv-00082-JHM-HBB Document 1-6 Filed 07/15/19 Page 3 of 6 PageID #: 20




                                                                                                   I




                                                                                                   t
                                                                                                   a

                                                                                                   :




                $r
              *1nr {qp-_6f rif iles sEr($ o(o +d g Un* or gSd*                   mdgrrdury
              nr! @ fi. htc r 3lqth{, d h msrc. h-rigrol                         rdtr !&oft f&e;
              rtttctga*oflt trrna
                     ltrrW'lre Oaoly icrid! o tfuLG.td CooI, r44 66 1era oovsr rdlort[dt
              dl &rffi* E  ni b tr *il C{d rd rb Pnatr uildt lry e,; qn * rlr hlhi
                                    tr
              tqttil.s b dffir, E * ry &r f60 e b$d a'f:= ull of tar Afltrai* lrrrr
              lffi ry od (c *hd&t bblr* rkrful orod ty lrs b tb €or[ R*t U ] lor
              4rctEad e Edlt A tr.B &rd ool fifr. I Irrat qfoa. ro n Dr.crcirl ly
              rltlttrccblH, tpdilDd tcud Cod kudrfuc -irbfu aeofrtA!*4.
              l*rri8 brfrdn{ hfry rlqrslrofrfrCru r*m rr d ftrtl btslrc. ud r
              &4r c diridu irowniP dttc 14 Cd 1-r tr U@3 p I'lrg ery pc
              d tcfa ry&il3 E L iErcab tHtrdo r rrrr r eq7 r oflcdb
              ud'isaura cinw fm lDrii6 dfuEr srr qrnrd. A[ fi 3air1g.              iai
              atfrwldnrdft tar lt dpmdhlh q r*nnn
                     TJY rfrmrt WEfDO,n rhe pda trw crscrnd fldr lliaomfu of Cod l"ars
              Agr!.Cd, rroo to bc cficsriwrr ofrht   dry rud   yarlnrebovc wrirur.




                    IISSEE
                    ALI.IANCE RESOLMCE PR,OPEBNES.             U,q
                    r Dcb*rrt lidcd ft4il[nt_]qrrf'rf,

                    By                   J.
                      VicsPlcdda.LodUntffi
                             ArAuttd*dOGcq




                                                         ,
                                                l€L tLt ,rg. 3!!
Case 4:19-cv-00082-JHM-HBB Document 1-6 Filed 07/15/19 Page 4 of 6 PageID #: 21




             Sf,ArEoE        faf-*,                                                                lxo
             courrYor-&ltrin-
              . lt'frr{llfl iffi                 ?I   cboulodgBd bcforo na by   cla    D.   otptoottdl   Go
             rFarc-E{I-,zotz.                                  ^
                                                        ffi;tl.@*.
                                                      }IOIAXY EUELIC (Sfuntrc)

                                                                  Mycuddonn**fhlaf
                                                                                        rifiDt
             sEA[8or- &rr&Iq{
             otslrre-fr||(h
                       fir-tqrCnhmuUur-bortdgpd                    bc6roos ly Sbam    Ofuroroariirrb.i!!
             drrd-Ef--,zol7.                                          .r
                                                      -..,,,,,&a9.,,frJ8flcg,.
                                                      NOIARYruEUCGirldr.!
                                                                  rficoahdrrryE#w
             srlrl$ov       WtfftJ
             Cr,rJtrrvo? E:17"8-




             tf, tt   ltf3ltEl[I{r   }Al?ARrD   lY:
                                                                  Myconrr&n      W$**rAOao



             L6brra.Xandq405ll
             (r39lz.$t2m


                                                              1


                                                       lc.: rtJ D.el. 3la
Case 4:19-cv-00082-JHM-HBB Document 1-6 Filed 07/15/19 Page 5 of 6 PageID #: 22




              38r                                        E@.lt
                  t'b 6lbc4 daff frqarl lo.rd h E!f;it Ooqi' lC4, (osct' r"lt Ev
             prylrl[ldfrldiat    l{l0bEClrnd||EcutlL*I
             D.cr$tlo.ofPnF             qrr

             f, Gur& Br dh.d &5rd I ltn Sd tI& {d I OW md rd tlr k* inr dr fttrrt
             il6e    bill*strgtrs*uIil {tutt of{EC' tbfft oo$' f,ot$' nlut
             prdoHy rlarafrqf ar fotlosr
             B.&rnrnfBht!offi {f,retryx..&lt@ut6 fu *ddlnrdr sqfrlcr8
             afrtFrrtdicrg c* rma'r-pr          lolg E* 8d{r0{' Bt-rtert         Soot
             Sen fs 3atit*Sod   }i!o Edl2S fr;q_ttllb?-Tg'tu,411.-fr4b|b.itbg
             U o0 rdC..d jt rl-t t lo r firc h dJEdrtrE Yrsl 5od f !f Ua Ed! o
                                                                 ltE titG4!EE
             iE!|.!crhloard hIc0+ l9!d 0(&1U.:!?r 6 + l0.lrDE*
                                                            r rLl of6tii S b r ldc
             U fo-Vn-if*rO tf U Yrt !.fi3 I iEG rB                       r;trar|d
             Itaccr.-ifudd lrrml ddr,rbodt o b Dr**L ofnid &lrlg-.*
             grr tr OUrl aau )ffi lf {lr E.I fl63f fia r r b ,ir c tb        rdtrk,
             uC lU *rutlihrdMrrl               pcthu cfrtl rlhih flF IB' Fr* frtf m
             u ru o u rcEd. decl3 ffia.cmy loa l a + 3i08; r ml dt06I0 tcit
             tc*jn1milr5.5o6rccr
             SouooolThlc
              E& rir srrmqi cmrrd r Ch D. OiFc.d Ebril ffim tir riill,xnA llth
              Adrrtntin.-trn Atrs, Cs h *d e *tltl l0' ?m{ rd€f,ilod h Dili looe
              6!?,   tPrCr l4t.   iD   thl o6sc olttr Hoptiu C.zmty Clat'




                                                              t
                                                     r.olatStgrlt?
Case 4:19-cv-00082-JHM-HBB Document 1-6 Filed 07/15/19 Page 6 of 6 PageID #: 23




                                                                                                        I
                                                                                                        I
                                                                                                        t
                                                                                                        I
                                                                                                        I

                                                                                                        I
                                                                                                        I
                                                                                                        I
                                                                                                        I
                                                                                                        I."
                                                                                                        :
                                                                                                        I
                                                                                                        l
                                                                                                        t
                                                                                                        8

                                                                                                        I


                                                                                                        I

                                                        DTITBIT B                                       I

                                                 g$fiFE.dgdsE                                     JS,   T


                                                                                                        t
                        tlr.e.rfiE.r.rlFE D,!f.L b.ed.h lttcE    !ilrfi)f,ffi  d
                        iiliEibt rt, iracu ric il nn rrtcrtl, bucd ltdilrilirlrt{
                        hE rt-i-G;rrlralEsbEFrr. qE rr tIE!tEi[qG-3F EE '1rEr rrr.
                        rrarrfrr0t
                        =Er-r-leE5ni    ElfrrE.la -t-
                        h5il     rfil Eitlru.r^IFrr! tlxitf r!D t!!! i3.u-tqttt
                        E.itl--ltc ;t{ri, ti ntr-m.ro ltl; ['t{qar Ln
                        lruirlt &- B ltrEt qEllrtrii  rA lG*: {p'E r {Fc
                        Ei rgi,*b-'lturr:   L rarerf brsltErE*r*'o
                        Plt4f   Lilr-rtdsaFs1Err.
                        h.t      |D trB'E ilG itlrl
                                Cr                              r S Gr-rItIt          fq-l- G h
                        FrrEirtDillil'       ill-il-t            HDtllilaEilil-lllG




          ffi
          Iirotr
          rcrxmcq,rrFGEtEts
          SaEIErlir
          i-cEDrt'lco
          Ea^taEtI
          I-
          ,SICI
          BrCrt
          BIG |-EAS    2r3
          FO:     !ts.!tt
                                                   leoL   ttl   Prer   tit
